Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Todd Guise on 21 April 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1: line 2, “a plurality of radially arranged rollers” has been changed to --a plurality of rollers--.
Claim 1: line 7, “surface compressive” has been changed to --an absolute value of a surface compressive--.
Claim 1: line 8, “-1400 MPa to -1000 MPa” has been changed to --1000 MPa to 1400MPa--
Claim 1: lines 8-9, “hardness of surface of the raceway surface” has been changed to --hardness of the raceway surface--.
Claim 2: line 5, “the surface compressive” has been changed to --the absolute value of the surface compressive--
Claim 2: line 6, “-1400 MPa to -1000 MPa” has been changed to --1000 MPa to 1400MPa--
Claim 2: lines 6-7, “hardness of surface of the raceway surface” has been changed to --hardness of the raceway surface--.
Claim 4: line 2, “the surface compressive” has been changed to --the absolute values of the surface compressive--
Claim 4: line 2, “-1400 MPa to -1000 MPa” has been changed to --1000 MPa to 1400MPa--
Claim 4: line 3, “of surfaces” has been changed to --of the raceway surfaces--.
Claim 5: line 3, “a surface compressive” has been changed to --an absolute value of a surface compressive--.
Claim 5: lines 3-4, “-1200 MPa or larger and smaller than -900 MPa” has been changed to between 900 MPa and 1200 MPa--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

the roller is made of high-carbon chromium bearing steel and has a surface roughness of 0.01 to 0.10 in terms of Rvk and 0.01 to 0.08 in terms of Rk; and at least one of the washers is made of carbon steel, surface compressive residual stress of the raceway surface is -1400 MPa to —1000 MPa, and Vickers hardness of surface of the raceway surface is 850 to 900.

Although individual features of the claim may be found in various references, none of the prior art of record discloses all of the features.  Furthermore, there is no motivation to combine the prior art references to arrive at the claimed invention without impermissible hindsight reconstruction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/            Primary Examiner, Art Unit 3656